ORDER
Appellant’s unopposed “Motion for Limited Return of Jurisdiction to the District Court for Resentencing and for Conditional Withdrawal of Appeal”, filed March 26, 2001, is GRANTED. This case is REMANDED to the district court for it to consider the parties’ agreement, and for such further sentencing proceedings as it deems proper. Upon the conclusion of any further proceedings in the district court, the parties shall promptly notify this court of the result of such proceedings, and whether they agree that this appeal should be dismissed.
Pending such notice by the parties, the submission of this case for decision is VACATED.